Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,099,956 B1 in view of Dornemann et al., US 2017/0168903 A1 (on IDS). 
Referring to claim 1:
Claim 1 of US 11,099,956 B1 discloses a data storage management system for orchestrating virtual machine failover, the system comprising: a first computing device comprising one or more hardware processors; wherein the first computing device is configured to: cause a primary data storage (i) to take a first snapshot of a first data storage volume hosting a first datastore for a first virtual machine, and (ii) to store the first snapshot at the primary data storage, wherein the first virtual machine executes on a first virtual machine host computing device comprising one or more hardware processors and a hypervisor.
Claim 1 of US 11,099,956 B1 discloses cause the primary data storage to replicate the first snapshot to a second snapshot stored in a second data storage volume at a failover data storage.  However, claim 1 of US 11,099,956 B1 does not explicitly disclose the failover data storage is distinct from the primary data storage.  In para. 0177, Dornemann et al. disclose the replication copy is copied to another location, and in para. 0280, Dornemann et al. disclose a backup/disaster recovery site different from the source, typically at a distant geographic location.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the remote and distinct data storage of Dornemann et al. into claim 1 of US 11,099,956 B1.  A person of ordinary skill in the art would have been motivated to make the modification because a separate site improves the fault tolerance of the system because power outages or other disasters that affect the primary site will not affect the failover site.  This makes the failover site more resilient and able to continue the overall system operation.
Claim 1 of US 11,099,956 B1 discloses wherein the primary data storage and the failover data storage have a mirror-relationship that enables replication of snapshots therebetween.
Claim 1 of US 11,099,956 B1 discloses initiate a disaster recovery orchestration job for the first virtual machine to fail over to a second virtual machine that is currently powered off, based on administrative settings that define the second virtual machine as a failover destination of the first virtual machine (wherein the first virtual machine is included in a failover group administered in the data storage management system, and wherein the failover group maps the first virtual machine to fail over to the second virtual machine).
Claim 1 of US 11,099,956 B1 discloses cause a failover virtualization manager to create, for the second virtual machine, a second datastore based on the second snapshot in a second data storage volume at the failover data storage; and cause the failover virtualization manager to cause a second virtual machine host computing device to power up the second virtual machine and to provide the second virtual machine with access to the second datastore at the failover data storage, wherein the second virtual machine operates with data in the second datastore replicated from the first snapshot; and wherein the second datastore is created, and the second virtual machine is powered up, on-demand by the disaster recovery orchestration job.  
Claim 2 is anticipated by claim 2 of US 11,099,956 B1.
Claim 3 is anticipated by claim 3 of US 11,099,956 B1.
Claim 4 is anticipated by claim 4 of US 11,099,956 B1.
Claim 5 is anticipated by claim 5 of US 11,099,956 B1. 
Claim 6 is anticipated by claim 6 of US 11,099,956 B1.
Claim 7 is anticipated by claim 7 of US 11,099,956 B1.
Referring to claim 8, claim 1 of US 11,099,956 B1 discloses wherein the first virtual machine and the second virtual machine are part of a failover group defined in the administrative settings (wherein the first virtual machine is included in a failover group administered in the data storage management system, and wherein the failover group maps the first virtual machine to fail over to the second virtual machine). 
Referring to claim 11, claim 2 of US 11,099,956 B1 discloses wherein the first computing device executes a storage manager that controls storage operations in the data storage management system (a storage manager that executes on the first computing device).
Claims 1, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of U.S. Patent No. 11,099,956 in view of the well-known practice of implementing a method with an apparatus and additionally in view of Dornemann et al., US 2017/0168903 A1 (on IDS). 
Referring to claim 1:
Claim 8 of US 11,099,956 B1 discloses a method for orchestrating virtual machine failover comprising: by a data storage management system, initiating a disaster recovery orchestration job.  However, claim 8 of US 11,099,956 B1 does not explicitly disclose a system comprising: a first computing device comprising one or more hardware processors and the first computing device configured to perform the steps of the disaster recovery orchestration job.  The Examiner takes Official Notice that it is well-known to implement a method using an apparatus.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 8 as the computing device of claim 1.  A person of ordinary skill in the art would have been motivated to make the modification because the apparatus puts into practice the method and gives the method real-life use.
Claim 8 of US 11,099,956 B1 discloses cause a primary data storage (i) to take a first snapshot of a first data storage volume hosting a first datastore for a first virtual machine, and (ii) to store the first snapshot at the primary data storage.  Additionally, claim 8 discloses a virtual machine.  In col. 6, lines 40-45, US 11,099,956 B1 defines a virtual machine as: a Virtual machine (“VM”) is a software implementation of a computer that does not physically exist and is instead instantiated in an operating system of a physical computer (or host machine) to enable applications to execute within the VM's environment, i.e., a VM emulates a physical computer (wherein the first virtual machine executes on a first virtual machine host computing device comprising one or more hardware processors and a hypervisor).
Claim 8 of US 11,099,956 B1 discloses cause the primary data storage to replicate the first snapshot to a second snapshot stored in a second data storage volume at a failover data storage.  However, claim 8 of US 11,099,956 B1 does not explicitly disclose the failover data storage is distinct from the primary data storage.  In para. 0177, Dornemann et al. disclose the replication copy is copied to another location, and in para. 0280, Dornemann et al. disclose a backup/disaster recovery site different from the source, typically at a distant geographic location.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the remote and distinct data storage of Dornemann et al. into claim 8 of US 11,099,956 B1.  A person of ordinary skill in the art would have been motivated to make the modification because a separate site improves the fault tolerance of the system because power outages or other disasters that affect the primary site will not affect the failover site.  This makes the failover site more resilient and able to continue the overall system operation.
Claim 8 of US 11,099,956 B1 discloses wherein the primary data storage and the failover data storage have a mirror-relationship that enables replication of snapshots therebetween.
Claim 8 of US 11,099,956 B1 discloses initiate a disaster recovery orchestration job for the first virtual machine to fail over to a second virtual machine that is currently powered off, based on administrative settings that define the second virtual machine as a failover destination of the first virtual machine (a first virtual machine that is included in a failover group administered in the data storage management system).
Claim 8 of US 11,099,956 B1 discloses cause a failover virtualization manager to create, for the second virtual machine, a second datastore based on the second snapshot in a second data storage volume at the failover data storage; and cause the failover virtualization manager to cause a virtual machine host computing device to power up the second virtual machine and to provide the second virtual machine with access to the second datastore at the failover data storage, wherein the second virtual machine operates with data in the second datastore replicated from the first snapshot; and wherein the data storage management system is configured to create the second datastore to power up the second virtual machine with access to the second datastore on-demand after initiating the disaster recovery orchestration job.  
 Referring to claim 9, claim 11 of US 11,099,956 B1 discloses wherein the first computing device is further configured to cause the mirror-relationship to break when initiating the disaster recovery orchestration job (wherein a first media agent associated with the primary data storage instructs the primary data storage to break the mirror-relationship to the failover data storage).  
Referring to claim 10, claim 8 of US 11,099,956 B1 discloses wherein the disaster recovery orchestration job causes the mirror-relationship to break (the disaster recovery orchestration job comprises causing the mirror-relationship to break).  
Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 11,099,956 B1 in view of Tanenbaum, Structured Computer Organization Third Edition. 
Referring to claim 12:
Claim 15 of US 11,099,956 B1 discloses a data storage management system for orchestrating virtual machine failover, the system comprising a first computing device comprising one or more hardware processors and computer memory.  However, claim 1 of US 11,099,956 B1 does not explicitly disclose a non-transitory computer-readable medium comprising instructions that, when executed by a first computing device comprising one or more hardware processors, cause first computing device to: initiate a disaster recovery orchestration job for a first virtual machine.  On page 11, Tanenbaum discloses that hardware and software are logically equivalent.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the computing device of claim 1 of US 11,099,956 B1 as software.  A person of ordinary skill in the art would have been motivated to make the modification because any operation performed by software can also be built directly into the hardware and any instruction executed by the hardware can also be simulated in software.
Claim 1 of US 11,099,956 B1 discloses wherein the disaster recovery orchestration job comprises: one of: cause the primary data storage (i) to take a first snapshot of a first data storage volume hosting the first datastore, and (ii) to store the first snapshot at the primary data storage.  Given the broadest, reasonable interpretation of claim 12, claim 12 only requires that the disaster recovery orchestration job comprises one of: cause the first virtual machine to be powered off…; cause the primary data storage (i)…; cause the primary data storage to replicate….
Claim 1 of US 11,099,956 B1 discloses wherein the disaster recovery orchestration job comprises: one of: cause a failover virtualization manager to create, for a second virtual machine that is powered off, a second datastore based on the second snapshot in the second data storage volume at the failover data storage.  Given the broadest, reasonable interpretation of claim 12, claim 12 only requires that the disaster recovery orchestration job comprises one of: cause the mirror-relationship to break…; cause the failover data storage to bring the second data storage volume online; cause a failover virtualization manager to create…; cause the failover virtualization manager to….
Claim 13 is anticipated by claim 3 of US 11,099,956 B1.
Claim 14 is anticipated by claim 4 of US 11,099,956 B1.
Claim 15 is anticipated by claim 5 of US 11,099,956 B1. 
Claim 16 is anticipated by claim 6 of US 11,099,956 B1.
Claim 17 is anticipated by claim 7 of US 11,099,956 B1.
Referring to claim 18, claim 1 of US 11,099,956 B1 discloses wherein the first virtual machine and the second virtual machine are part of a failover group defined in administrative settings (wherein the first virtual machine is included in a failover group administered in the data storage management system, and wherein the failover group maps the first virtual machine to fail over to the second virtual machine).
Referring to claim 19, claim 2 of US 11,099,956 B1 discloses the first computing device to control storage operations in a data storage management system (a storage manager that executes on the first computing device). 
Claims 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of U.S. Patent No. 11,099,956 B1 in view of Tanenbaum, Structured Computer Organization Third Edition. 
Referring to claim 12:
Claim 8 of US 11,099,956 B1 discloses a by a data storage management system, initiating a disaster recovery orchestration job for a first virtual machine that is included in a failover group.  However, claim 8 of US 11,099,956 B1 does not explicitly disclose a non-transitory computer-readable medium comprising instructions that, when executed by a first computing device comprising one or more hardware processors, cause first computing device to: initiate a disaster recovery orchestration job for a first virtual machine.  On page 11, Tanenbaum discloses that hardware and software are logically equivalent.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the system of claim 8 of US 11,099,956 B1 as software.  A person of ordinary skill in the art would have been motivated to make the modification because any operation performed by software can also be built directly into the hardware and any instruction executed by the hardware can also be simulated in software.
Claim 8 of US 11,099,956 B1 discloses wherein the disaster recovery orchestration job comprises: one of: cause the primary data storage (i) to take a first snapshot of a first data storage volume hosting the first datastore, and (ii) to store the first snapshot at the primary data storage.  Given the broadest, reasonable interpretation of claim 12, claim 12 only requires that the disaster recovery orchestration job comprises one of: cause the first virtual machine to be powered off…; cause the primary data storage (i)…; cause the primary data storage to replicate….
Claim 8 of US 11,099,956 B1 discloses wherein the disaster recovery orchestration job comprises: one of: cause a failover virtualization manager to create, for a second virtual machine that is powered off, a second datastore based on the second snapshot in the second data storage volume at the failover data storage.  Given the broadest, reasonable interpretation of claim 12, claim 12 only requires that the disaster recovery orchestration job comprises one of: cause the mirror-relationship to break…; cause the failover data storage to bring the second data storage volume online; cause a failover virtualization manager to create…; cause the failover virtualization manager to….
Claim 20 is anticipated by claim 10 of US 11,099,956 B1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dornemann et al., US 2017/0168903 A1 (on IDS).
Referring to claim 12:
In para. 0254 and 0392, Dornemann et al. disclose a non-transitory computer-readable medium comprising instructions that, when executed by a first computing device comprising one or more hardware processors, cause first computing device to: initiate a disaster recovery orchestration job for a first virtual machine.
In para. 0172, Dornemann et al. disclose wherein the disaster recovery orchestration job comprises: one of: cause the primary data storage (i) to take a first snapshot of a first data storage volume hosting the first datastore, and (ii) to store the first snapshot at the primary data storage.
In para. 0177, Dornemann et al. disclose wherein the disaster recovery orchestration job comprises: one of: cause the primary data storage to replicate the first snapshot to a second snapshot at a failover data storage that is distinct from the primary data storage, wherein the second snapshot is stored in a second data storage volume at the failover data storage, and wherein the primary data storage and the failover data storage have a mirror-relationship that enables replication of snapshots therebetween. 
Given the broadest, reasonable interpretation of claim 12, claim 12 only requires that the disaster recovery orchestration job comprises one of: cause the first virtual machine to be powered off…; cause the primary data storage (i)…; cause the primary data storage to replicate….
In para. 0317-0319, Dornemann et al. disclose wherein the disaster recovery orchestration job comprises: one of: cause the failover virtualization manager to cause a virtual machine host computing device to power up the second virtual machine and to provide the second virtual machine with access to the second datastore at the failover data storage, wherein the second virtual machine operates with data in the second datastore replicated from the first snapshot; and wherein the second datastore is created, and the second virtual machine is powered up, on-demand by the disaster recovery orchestration job.
Given the broadest, reasonable interpretation of claim 12, claim 12 only requires that the disaster recovery orchestration job comprises one of: cause the first virtual machine to be powered off…; cause the primary data storage (i)…; cause the primary data storage to replicate….
Referring to claim 13, in para. 0317, Dornemann et al. disclose wherein the first virtual machine has failed due to one or more of: (i) a failure at a first virtual machine host computing device that hosts the first virtual machine.  Given the broadest, reasonable interpretation of claim 13, claim 13 only requires that “first virtual machine has failed due to one of...”.
Referring 14, in para. 0008 and 0319, Dornemann et al. disclose wherein the instructions further cause the first computing device to activate, on-demand, a data agent associated with the failover virtualization manager and a media agent associated with the failover data storage.
Referring to claim 15, in para. 0010 and 0280, Dornemann et al. disclose  wherein the first virtual machine executes in one of: a first virtualized data center and a first cloud computing environment; and wherein after the disaster recovery orchestration job, the second virtual machine executes in one of: another distinct virtualized data center configured for disaster recovery and another cloud computing environment configured for disaster recovery.
Referring to claim 16, in para. 0279, Dornemann et al. disclose wherein the instructions further cause the first computing device to initiate a second disaster recovery orchestration job that causes the second virtual machine to fail back to the first virtual machine.  And in para. 0349 and 0355, Dornemann et al. disclose wherein the second disaster recovery orchestration job causes a first virtualization manager to re-activate the first virtual machine and establishes in the primary data storage the first datastore of the re-activated first virtual machine based on a snapshot replicated from the failover data storage.
Referring to claim 18, in para. 0215, Dornemann et al. disclose wherein the first virtual machine and the second virtual machine are part of a failover group defined in administrative settings.
Referring to claim 19, in para. 0103, Dornemann et al. disclose wherein the instructions further cause the first computing device to control storage operations in a data storage management system.
Referring to claim 20, in para. 0013, 0137, and 0340, Dornemann et al. disclose wherein the instructions further cause the first computing device to instruct a data agent to cause a first virtualization manager to power off the first virtual machine.

Allowable Subject Matter
Claim 1 would be allowable if the rejection on the ground of non-statutory double patenting was overcome.
Claim 17 would be allowable if the rejection on the ground of non-statutory double patenting was overcome and was rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  US 2016/0203060 A1 (on IDS) and US 9,965,306 B1 (on IDS) disclose replicating snapshots at a secondary site.  US 2016/0371127 A1 (on IDS) discloses powering down virtual machines to conserve resources.  And US 2017/0168903 A1 (on IDS) discloses mirroring snapshots between a primary storage device and a secondary storage device and performing disaster recovery.
Regarding claim 1, the prior art does not teach or reasonably suggest a computing device configured to: initiate a disaster recovery orchestration job for a first virtual machine to fail over to a second virtual machine that is currently powered off, based on administrative settings that define the second virtual machine as a failover destination of the first virtual machine; and cause a failover virtualization manager to create, for the second virtual machine, a second datastore based on the second snapshot in a second data storage volume at the failover data storage; cause the failover virtualization manager to cause a second virtual machine host computing device to power up the second virtual machine and to provide the second virtual machine with access to the second datastore at the failover data storage, wherein the second virtual machine operates with data in the second datastore replicated from the first snapshot; and-2-Application No.: 16/831,562 Filing Date: 03/26/2020wherein the second datastore is created, and the second virtual machine is powered up, on-demand by the disaster recovery orchestration job.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0074536 A1 discloses powering on a VM.
US 2017/0300294 A1 discloses resuming a failed VM on one container to another container.  
US 2018/0060104 A1 discloses forking a VM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113